Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitations below as claimed in claim 25:
the second light-emitting semiconductor chip
the sixth contacting protrusion.
the eighth contacting protrusion.
The aforementioned limitations lack antecedent basis, thus a person having ordinary skills in the art will find the claim unclear because it is not certain how the structures are implemented in the device or if they are intended as part of the device.

Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the indefinite structures disclosed in claim 29. A person having ordinary skills in the art understand that claim 29 is a method of forming the device of claim 16. Thus is unclear that as to the usage of indefinite regarding the structures that were previous claimed in claim 16.

Based on the Examiner’s interpretation, a prior art was not found to anticipate or make obvious the interpreted invention. However, due to the rejection under 35 U.S.C. 112(b), the allowability of the claims cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. [US PGPUB 20050190561] (hereinafter Ng).
 
Regarding claim 16, Ng teaches a pixel for a multi-pixel LED module comprising:
a first light-emitting semiconductor chip (430, Para 17) having a first upper chip side (497, Fig. 2) and a first lead-frame section (410, Para 52), the first lead-frame section having a first upper side (surface on which both material 470 and 440 are formed, Fig. 2) and a first contacting protrusion (see annotated Fig. 2 hereinafter) as well as a second contacting protrusion (see annotated Fig. 2),
wherein the first contacting protrusion and the second contacting protrusion extend from the first upper side (Fig. 2),
wherein the first light-emitting semiconductor chip is embedded in an electrically insulating material (470, Para 26) in such a way that the first upper side is covered by the electrically insulating material and the first upper chip side and the contacting protrusions are exposed (Fig. 2/4).


    PNG
    media_image1.png
    248
    298
    media_image1.png
    Greyscale

Annotated Fig2

Regarding claim 17, Ng teaches a pixel wherein the first light-emitting semiconductor chip is arranged on the first upper side (Fig. 2/4).

Allowable Subject Matter
Claims 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819